BUFFALOÒ FUNDS Balanced Fund High Yield Fund International Fund Jayhawk China Fund Large Cap Fund Micro Cap Fund Mid Cap Fund Science & Technology Fund Small Cap Fund USA Global Fund Shares of the Funds have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Prospectus July 30, Prospectus July 30, 2008 INVESTMENT ADVISOR AND MANAGER (the “Advisor”): KORNITZER CAPITAL MANAGEMENT, INC. Shawnee Mission, Kansas INVESTMENT SUB-ADVISOR TO THE JAYHAWK CHINA FUND (the “Sub-Advisor”): JAYHAWK CAPITAL MANAGEMENT, LLC Mission, Kansas DISTRIBUTED BY: Quasar Distributors, LLC Milwaukee, Wisconsin Table of Contents Page BUFFALO BALANCED FUND(BUFBX) 3 BUFFALO HIGH YIELD FUND(BUFHX) 8 BUFFALO INTERNATIONALFUND(BUFIX) 13 BUFFALO JAYHAWK CHINAFUND(BUFCX) 17 BUFFALO LARGE CAPFUND(BUFEX) 23 BUFFALO MICRO CAPFUND(BUFOX) 28 BUFFALO MID CAP FUND(BUFMX) 33 BUFFALO SCIENCE & TECHNOLOGY FUND (BUFTX) 37 BUFFALO SMALL CAP FUND(BUFSX) 42 BUFFALO USA GLOBALFUND (BUFGX) 47 ADDITIONAL INFORMATION ABOUT THE BUFFALO FUNDS 52 MANAGEMENT AND INVESTMENT ADVISORS 57 FINANCIAL HIGHLIGHTS 60 HOW TO PURCHASE SHARES 70 HOW TO REDEEM SHARES 71 SHAREHOLDER SERVICES 71 HOW SHARE PRICE IS DETERMINED 71 DISTRIBUTIONS AND TAXES 73 ADDITIONAL POLICIES ABOUT TRANSACTIONS 74 PRIVACY POLICY 78 CONDUCTING BUSINESS WITH THE BUFFALO FUNDS 81 Buffalo Balanced Fund(BUFBX) Investment Objectives The investment objectives of the Buffalo Balanced Fund are long-term growth of capital and, as a secondary objective, the generation of high current income. Principal Investments and Investment Strategies To pursue its investment objective, the Buffalo Balanced Fund invests indomestic common stocks, preferred stocks, convertible preferred stocks, convertible debt securities, corporate debt securities, both rated and unrated and higher-yielding, high-risk debt securities rated below investment grade by the major rating agencies (or in similar unrated securities), commonly known as “junk bonds.”The allocation of assets invested in each type of security is designed to balance yield income and long-term capital appreciation with reduced volatility of returns.The Buffalo Balanced Fund expects to change its allocation mix over time based on the Advisor’s view of economic conditions and underlying security values.Usually the Advisor will invest at least 25% of the Buffalo Balanced Fund’s assets in equity securities and at least 25% in debt securities.With respect to debt securities, the Advisor performs extensive fundamental investment research to identify investment opportunities for the Buffalo Balanced Fund.When evaluating investments and the credit quality of rated and unrated securities, the Advisor looks at a number of past, present and estimated future factors, including: (1) financial strength of the issuer; (2) cash flow; (3) management; (4) borrowing requirements; (5) sensitivity to changes in interest rates and business conditions; and (6) relative value.With respect to equity securities, the Advisor emphasizes dividend-paying stocks that over time have exhibited consistent growth of dividends. The Advisor’s implementation of the Buffalo Balanced Fund’s principal investment strategies is influenced by the following considerations: Equity Investments - The Buffalo Balanced Fund’s investments in equity securities are principally in common stocks, preferred stocks, warrants, rights, depositary receipts and convertible securities.An investment in a company’s equity securities represents a proportionate ownership interest in that company.Preferred stocks are equity securities that often pay dividends and have preferences over common stocks in dividend payments and liquidation of assets.Warrants are a right to purchase a security at a fixed price at a fixed time, but do not provide the holder the right to receive dividends or the right to vote.Compared with other asset classes, equity investments have a greater potential for gain and are subject to greater fluctuations in market value.Investments in companies of different sizes (market capitalization) often present different types of risk. Debt Securities -The Buffalo Balanced Fund may invest in both rated and unrated debt from U.S. issuers.A debt security represents a loan of money by the purchaser of the security to the issuer.A debt security typically has a fixed payment schedule that obligates the issuer to pay interest to the lender and to return the lender’s money over a certain period of time.As a result of the Buffalo Balanced Fund investments in debt securities, its share price will go up and down in value as interest rates change and as other factors that affect the yields and principal values of debt securities change.The Buffalo Balanced Fund relies on the Advisor to undertake a careful analysis to determine the creditworthiness of the issuers of rated debt (on debt ratings by Moody’s Investors Service, Inc. (“Moody’s) or Standard & Poors Ratings Group (“S&P”), as well as the issuers of debt not rated by Moody’s or S&P. Convertible Securities - Convertible securities include debt obligations and preferred stock of the company issuing the security, which may be exchanged for a predetermined price (the conversion price) into the company’s common stock. Convertible securities generally offer lower interest or dividend yields than non-convertible debt securities of similar quality. The value of a convertible security is influenced by changes in interest rates, with investment value declining as interest rates increase and increasing as interest rates decline. The credit standing of the company and other factors also may have an effect on the convertible’s investment value. International Investing The Buffalo Balanced Fund may invest up to 25% of its net assets in sponsored or unsponsored American Depositary Receipts (“ADRs”) and securities of foreign companies that are traded on U.S. stock exchanges.ADRs are receipts typically issued by a U.S. bank or trust company that are denominated in U.S. dollars and represent ownership in underlying foreign securities.As a purchaser of unsponsored ADRs, the Buffalo Balanced Fund may have limited voting rights and may not receive as much information about the issuer of the underlying securities as with a sponsored ADR.The Buffalo Balanced Fund presently expects to limit its investments (at cost) in ADRs and U.S. traded foreign company securities to less than 10% of its net assets.The Buffalo Balanced Fund does not intend to buy securities or foreign companies directly through foreign stock exchanges. 3 Investment Style and Turnover The Advisor normally does not engage in active or frequent trading of the Buffalo Balanced Fund’s investments.Instead, to reduce turnover of the Buffalo Balanced Fund’s portfolio holdings, the Advisor’s general strategy is to purchase securities for the Buffalo Balanced Fund based upon what the Advisor believes are long-term trends.This strategy also helps reduce the impact of trading costs and tax consequences associated with high portfolio turnover, such as increased brokerage commissions and a greater amount of distributions being made as ordinary income rather than capital gains.The Advisor may sell the Buffalo Balanced Fund’s investments for a variety of reasons, such as to secure gains, limit losses or reinvest in more promising investment opportunities. Temporary Investments The Buffalo Balanced Fund intends to hold a small percentage of cash or high quality, short-term debt obligations and money market instruments for reserves to cover redemptions and unanticipated expenses.There may be times, however, when the Buffalo Balanced Fund may respond to adverse market, economic, political or other considerations by investing up to 100% of its assets in high quality, short-term debt securities or other defensive investments for temporary defensive purposes.During those times, the Buffalo Balanced Fund may not achieve its investment objective and, instead, will focus on preserving your investment.To the extent the Buffalo Balanced Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Buffalo Balanced Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Other Investment Strategies With respect to its non-principal strategies, the Buffalo Balanced Fund may invest in companies in any sector and of any size market capitalization, provided that the Advisor believes that the company’s securities are consistent with the Buffalo Balanced Fund’s investment objective. In addition, the Buffalo Balanced Fund may invest in covered call options, restricted or illiquid securities and repurchase agreements in accordance with regulatory restrictions.
